Concurring Opinion by
Mr. Justice Jones :
While I concur in the result achieved by the majority, I must note my disagreement with the precedent thereby established.
At first glance, the majority’s statement—“the deplorable financial conditions in Philadelphia must yield to the Constitutional mandate that the Judiciary shall be free and independent and able to provide an efficient and effective system of Justice”—would appear most commendable. Stated differently, the majority essentially holds that whatever amount is “reasonably necessary” for judicial administration must be awarded even though the Gity may have no available funds. With this proposition I cannot agree; in my opinion, the computation of a “reasonably necessary” amount must consider the financial resources available to the city. However, the record demonstrates that these additional funds have already been set aside and that the City of Philadelphia will not be forced into “involuntary bankruptcy.” It is for this fact that I am able to concur.
The majority fails to realize the full import of its standard. If this Court holds that funds must be afforded the Judiciary if “reasonably necessary,” could a future majority, while stressing the fundamental co-equality of all three branches of government, logically deny this same standard to the Executive branch of government (the Legislative branch already controlling the power of the purse) ? Unless that majority is prepared to nominate the Judiciary for a primus inter pares status, this question must be answered in the negative. Although the Executive, unlike the Judici*59ary, is ofttimes able to resolve these difficulties in the political arena, I would be most reluctant to rely on the mercurial world of politics as the Executive’s only recourse.
Predictably, a future City Council could then be swamped by “reasonably necessary” requests from the Police Department, Sanitation Department, Recreation Department and all other departments of the Executive branch. Unquestionably more money would enable each of these departments to better serve the community. However, the sum of these “reasonably necessary” requests may very well, in some future instance, exceed a municipality’s available revenue resources. Projecting the present majority’s original premise and realizing all three branches operate in an imperfect world, I must take issue with the majority’s overly optimistic precedent.
Certainly taxes could be increased to cover any impending deficit. Certainly those of us in the Judicial branch of government must zealously defend our independence. Perhaps my prediction is a bit too gloomy. However, I would all too eagerly embrace the majority if only it would recognize that what is “reasonably necessary” cannot fail to consider the financial plight of the city.
Mr. Justice Eagen joins in this concurring opinion.